(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, el único señalamiento de error es el siguiente:
“La corte inferior erró al declarar sin lugar la excepción de que la de-nuncia imputa al acusado la comisión de más de un delito.”
Por cuanto, -la denuncia acusa una violación del artículo 328 del Código Penal cometido de la manera siguiente:
“Que en 11 de mayo de 1935 bora 6:00 P.M. y en Carretera No. 36, Km. 15 sitio Las Cucharas, Ponee,. del Distrito Judicial Municipal de Ponee, Puerto Rico, que forma parte del Distrito Judicial de Ponee, Puerto Rieo, el acu-sado Rafael Vega, ilegal, voluntaria y criminalmente, en la mencionada Ca-rretera No. 36, Km. 15, sitio Las Cucharas de Ponee, P. R.,' violó el artículo 328 del Código Penal según enmendado, consistente en que siendo la persona que guiaba el automóvil No. P — 8119 que es un vehículo de motor, propiedad de Ana Rita de Vega, por la mencionada carretera con dirección haeia Mayagüez, a una velocidad sumamente exagerada, mayor de 48 kilómetros por hora, por negligencia, descuido, impericia e imprudencia temeraria,’ lo dejó chocar con el automóvil No. 4155 propiedad de Ernesto Rodríguez de Guayanilla y guiado por *987Luis Francisco Verges, resultando de dicho choque, lesionados los pasajeros del automóvil P — 3119, Juan Martínez, César Briguore con contusiones en la cara y otras partes del cuerpo y William Bosa con una fuerte contusión en el oído dereeho de pronóstico reservado y Pedro Serrano Bonet con la pierna derecha fracturada y otras contusiones en diferentes partes del cuerpo, y la pasajera del automóvil 4155 Carmen Goldero con una fuerte contusión en la frente. Fue-ron asistidos en el Hospital Tricoche. La negligencia, descuido, impericia e imprudencia temeraria por parte del acusado alegada en este caso, consistió en que el mismo conducía dicho vehículo a una velocidad exagerada y al cruzarse con el otro automóvil no tomó las debidas precauciones para garantizar propie-dades, no redujo la. velocidad, ni marchó por su correspondiente derecha por cuya razón chocó el automóvil 4155, y luego fué a ehocar contra una alcantarilla. Este hecho es contrario a la Ley.”
Por CUANTO, estamos conformes con el juez de distrito en que la alegación al efecto de que el acusado condujo el “vehículo a una ve-locidad exagerada y al cruzarse con el otro automóvil no tomó las debidas precauciones para garantizar propiedades, no redujo la ve-locidad, ni marchó por su correspondiente derecha”, parece más bien por su naturaleza un pliego de detalles en beneficio del acusado in-formándole en cuanto a los pormenores del delito de que se le acusa y no una imputación de varios delitos como dice el apelante;'
POR tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Ponce en febrero 5, 1936.
Los Jueces Asociados señores Wolf y Córdova Dávila no intervinieron.